          Case 1:19-cv-00139-TJC Document 32 Filed 09/29/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


  AMERICAN RELIABLE                          CV 19-139-BLG-TJC
  INSURANCE COMPANY,

                       Plaintiff,            ORDER GRANTING MOTION TO
                                             FILE UNDER SEAL
  vs.

  GINO D. ULMER and BREANNE
  MCKITTRICK,

                       Defendants.


        Plaintiff has moved the Court for leave to file under seal Exhibit 4 (Doc. 29)

to its Statement of Undisputed Facts in support of its motion for summary

judgment. (Docs. 26, 28). Good cause appearing,

        IT IS ORDERED that the motion to file Exhibit 4 under seal is GRANTED.

Upon filing, Plaintiff must adhere to L.R. 5.2.

        DATED this 29th day of September, 2020.

                                        __________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
